Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 December 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Philada 16th Decemr 1781.
                        
                        My last to your Excellency was on the 10th Inst. Since that time nothing material has occurred.
                        It is with pleasure I inform you that Congress shews every disposition to make the most vigorous preparations
                            for the next Campaign—which I sincerely hope may prove, as honorable to the Allied Arms as the past. I have the honor to
                            be with the highest consideration and sincere personal Regard Yr Excellency’s Most obt and hble servt

                    